STONE, Judge.
Appellee filed a complaint in interpleader. Appellant filed a motion to dismiss for failure to state a cause of action. After denial of the motion the court entered an order granting appellee the right to inter-plead and dismissing the appellee upon the funds being deposited. The court erred in accepting the interpleader and releasing the appellee over objection without first permitting appellant to answer and assert affirmative defenses. Ziegler v. Frank, Streklow & Gay, 421 So.2d 671 (Fla. 3d DCA 1982); Hernandez v. Travelers Ins. Co., 356 So.2d 1342 (Fla. 3d DCA 1978).
There was no error in denying the appellant’s motion to dismiss. DeGarcia v. Seiglie, 230 So.2d 37 (Fla. 4th DCA 1970).
We therefore affirm in part, reverse in part, and remand for further proceedings.
ANSTEAD and WALDEN, JJ., concur.